Citation Nr: 0832361	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Entitlement to service connection for convulsive tic 
syndrome.

2.  Entitlement to service connection for a joint pain 
disorder. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
July 1959, and served in the National Guard from November 
1959 to November 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Waco, Texas.

The Board notes that in correspondence received by the RO in 
July 2006 the veteran appears to have stated a claim for a 
pension.  This claim has not been adjudicated and is, 
accordingly, referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record contains no medical evidence of a convulsive 
tic disorder.

2.  The veteran did not complain of and was not treated for 
joint pain during active military service or for 
approximately 30 years thereafter; and his current joint pain 
disorder is not linked by competent probative evidence to 
service or any incident thereof.


CONCLUSIONS OF LAW

1.  A convulsive tic syndrome disorder was not incurred 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  A joint pain disorder was not incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for joint pain and a 
convulsive tic syndrome disorder, which he avers may be 
secondary to vaccinations he received while on active duty.  
He reports that he became dizzy and then passed out after 
receiving an inoculation shortly after entering service, and 
says that he woke up in the hospital four days later.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) are largely missing, but a 
clinical record dated in August 1957 confirms that the 
veteran had an adverse reaction to a prophylactic inoculation 
of tetanus and typhoid vaccine.  This same record confirms 
that the veteran was hospitalized on August 6, 1957, and 
released to duty on August 10, 1957.

Private medical records dating from June 1973 to October 2004 
contain no evidence of a tic disorder, but do show treatment 
for uncontrolled diabetes since 1987.  VA medical records 
dating from January 2005 to January 2006 show treatment for 
diabetes mellitus, diabetic peripheral neuropathy, and stasis 
edema, but there is no record of treatment for a tic 
disorder.

From the outset, the Board notes that the record contains no 
diagnosis of a current convulsive tic disorder, and no 
evidence of treatment for a current convulsive tic disorder.  
In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Absent evidence of a current disability, 
service connection for convulsive tic syndrome must be 
denied.  38 C.F.R. § 3.303.

As regards the veteran's claim for service connection for 
joint pain, despite the absence of STRs, the Board notes that 
the veteran himself does not allege the onset of joint pain 
until circa 1989; some 30 years after active military 
service.  See veteran's October 2004 claim (VA Form 21-526).  
Moreover, the Board finds noteworthy the fact that the 
veteran apparently enlisted in the National Guard a few 
months after his separation from active military service but 
likewise does not allege that he suffered from joint pain 
during this time, which ended in November 1962.  Accordingly, 
the Board finds that the veteran did not have a joint pain 
disorder during active military service and for approximately 
30 years thereafter.  This significant lapse in time between 
active military service and the onset of symptomatology is 
probative evidence against the veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  

In addition, the record contains no competent probative 
evidence that links a current joint pain disorder to service.  
In that regard the Board notes that the veteran has submitted 
several Internet articles in support of his claim that his 
joint pain is related to the vaccinations he received in 
service.  Those articles have been reviewed but they are too 
general in nature to provide, alone, the necessary evidence 
to show that the veteran's joint pain is related to service.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In fact, 
these documents do not propound a link between joint pain and 
the tetanus or typhoid vaccine (which caused the veteran's 
in-service allergic reaction).  In any event, the medical 
treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Since the documents in 
the current case do not address the facts of the veteran's 
specific case they are not entitled to any probative weight. 

Accordingly, as the probative lay and medical evidence weighs 
against linking the veteran's current joint pain to service 
or any incident thereof, service connection for a joint pain 
disorder must be denied.  38 C.F.R. § 3.102, 3.303; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required).  

As to the Court's ruling in McLendon, the Board again notes 
that the record contains no probative lay or medical evidence 
of joint pain during active military service; no lay evidence 
of joint pain for approximately 30 years thereafter; no 
medical evidence of joint pain for approximately 40 years 
thereafter; and no probative medical evidence which suggests 
that the veteran's current joint pain was incurred during 
active military service or related to any incident therein.  
McLendon v. Nicholson, 20 Vet. App. 79.  As lay and medical 
evidence provides no basis to grant the above claim, and 
indeed provides evidence against the claim, the Board finds 
no basis to obtain a VA examination or solicit a VA medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination/opinion is 
required).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice that 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In a November 2004 letter, the veteran was apprised of the 
information and evidence necessary to establish his claim for 
service connection; the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  In March 2006 he was notified of how VA 
determines disability ratings and effective dates.  Although 
the 2006 letter was sent after the March 2005 rating 
decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  The 
Board thus finds that the veteran was provided adequate 
notice in accordance with 38 U.S.C.A. § 5103 has been 
provided.  

As to the duty to assist, STRs, VA and private treatment 
records have been obtained.  Although STRs were fire damaged 
and are thus largely unavailable, the STR needed to confirm 
the incident complained of by the veteran is of record.  
There is no indication in the record that additional evidence 
relevant to the claims on appeal that is not of record.  The 
Board is thus satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a convulsive tic syndrome is denied.

Service connection for joint pain is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


